Case 1:14-cr-00518-JFK Document 201 Filed 05/27/20 Page 1 of 1

 

 

 

 

 

 

 

) USDC SDNY ‘|
1 DOCUMENT E
UNITED STATES DISTRICT COURT ELECTRONICALLY PILED |,
SOUTHERN DISTRICT OF NEW YORK HDOC 4#: i
Dont rrr nnn x | DATE FILED: SZ 20D r
UNITED STATES OF AMERICA : HL. ate ene eneon
-against- : No. 14 Cr. 518 (JFK)
: ORDER
DIONYSIUS FIUMANO, :
Defendant. :
— ee ee EEE SE EE Eee ee en ee ee ee ee xX

JOHN F. KEENAN, United States District Judge:

The Government is directed to file its response to
Defendant Dionysius Fiumano’s pro se motion for sentence
reduction, (ECF No. 200), by no later than June 5, 2020. The
Government is further directed to mail a copy of its response to
Fiumano by June 5, 2020. Fiumano shall have 30 days from the
date on which he is served with the Government’s opposition to
file a response. Absent further order, the motion will be
considered fully submitted as of that date.

The Court will mail a copy of this Order to Fiumano today.

SO ORDERED.

Dated: New York, New York 7]
May 27, 2020 Lh un) RCE ub

John F.’ Keenan
United States District Judge

 

 
